PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/256,482
Filing Date: 2 Sep 2016
Appellant(s): BIOSENSE WEBSTER (ISRAEL) LTD.



__________________
Etan Chatlynne
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/29/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/9/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. Summary of Relevant Teachings from Schneider and Edwards (p. 5-9 of brief). 
Appellant presents their interpretation of the teachings within Schneider and Edwards. No arguments against the claims are presented. 

B. Applicable Law on Establishing a Motivation to Combine to Support a Prima Facie Case of Obviousness (p. 10-11 of brief). 
Appellant presents their interpretation of applicable law regarding supporting a prima facie case of obviousness. It is noted that MPEP §2143.01 states that “A ‘motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill.’” No arguments against the claims are presented.

C. The Ordinarily Skilled Artisan Would Not Have Been Motivated to Modify the Delivery Device of Schneider with Teachings from Edwards for the Reasons Advanced by the Examiner (p. 11 of brief). 
Appellant argues several reasons for why the ordinarily skill artisan would not have been motivated to enable Schneider’s spikes for ablation reciting several arguments that are further argued within sections 1-3 below (p. 15 of brief) including 1) Schneider teaches that its delivery device is used in a pre-angioplasty procedure, but the Examiner provided no support that the ordinarily skilled artisan would have found ablative energy provided before an angioplasty procedure as being capable of reducing restenosis following that procedure. 2) Schneider teaches that spikes 53 should not penetrate through the arterial plaque to pierce and thus injure arterial tissue because such could lead to restenosis following an angioplasty procedure. Yet the ordinarily skilled artisan would have understood that ablating arterial tissue using spikes 53 would require the spikes to pierce arterial tissue, which runs counter to Schneider’s teachings. 3) enabling Schneider’s spikes 53 for ablation would render Schneider’s delivery device inoperable for its intended use of serrating plaque because enabling the spikes for ablation would cause the modified delivery device to fail while being used to serrate plaque, the examiner believes these arguments to be fully addressed in sections 1-3 below. 
Appellant argues several reasons for why the ordinarily skill artisan would not have been motivated to nest one or more spikes reciting several arguments that are further argued within sections 4-6 below (p. 15-16 of brief) including 1) the proposed nesting modification cannot achieve the advantages alleged by the Examiner at least because nested spikes would un-nest during use. 2) the proposed modifications to Schneider’s delivery device would render it unsatisfactory for its intended use at least because the proposed modification would increase the likelihood of injuring arterial tissue and also of damaging the spikes. 3) the ordinarily skilled artisan would not have been motivated to modify Schneider’s apparatus with teachings from Edwards based on the advantages alleged by the Examiner because Schneider’s apparatus already alone provides those purported advantages, the examiner believes these arguments to be fully addressed in sections 4-6 below. 

1. The Ordinarily Skilled Artisan Would Not Have Been Motivated to Enable Schneider’s Spikes for Ablation as Taught by Edwards Because Schneider’s Delivery Device Does Not Perform Angioplasty (p. 16 of brief). 
Appellant argues that the examiner did not allege that it is known to provide ablation elements within a pre-angioplasty device or why the ordinary skilled artisan would have perceived any likelihood of minimizing restenosis from ablation provided before an angioplasty procedure (pg. 17 of brief), the examiner respectfully disagrees. Angioplasty is defined within the dictionary as surgical repair or unblocking of a blood vessel which often includes an endovascular procedure used to widen narrowed or obstructed arteries of veins. The device of Schneider is used during an angioplasty procedure since it is disclosed that the device may include dilation of the plaque or is followed by standard balloon angioplasty to dilate the plaque (e.g. subsequent balloon angioplasty, abstract, para. [0013], [0033], [0035], [0053], [0067]; dilate arterial sufficient to obtain compression of the plaque abstract, [0045], [0069]), therefore the device of Schneider is used during an angioplasty procedure. As stated within the rejection (p. 3), it was known within the art at the time of the invention to provide ablation elements within angioplasty devices, i.e. devices used to unblock a blood vessel, to apply energy to clogged or restricted arterial sites via tissue ablation to address potential tissue growth at the site of the angioplasty reducing the likelihood of restenosis as evidence by Ormsby (e.g. ablation device provided on distal portion of apparatus, abstract, para. [0006]-[0008], [0010], [0028], [0030], [0034], [0036]). Therefore, one having ordinary skill in the art would have been motivated to provide the ablation element of Edwards to the device of Schneider in order to yield the predictable result of providing ablation energy to the tissue to reduce restenosis due to tissue growth at the site of treatment. Appellant appears to allege that the device of Schneider of serrating the plaque could be used as a stand-alone procedure which simply serrates the plaque without any subsequent compression or dilation of the plaque, however that is not what is disclosed since Schneider explicitly discloses that dilation is performed once the plaque has been serrated (e.g. device may include dilation of the plaque or is followed by standard balloon angioplasty to dilate the plaque, subsequent balloon angioplasty, abstract, para. [0013], [0033], [0035], [0053], [0067]; dilate arterial sufficient to obtain compression of the plaque, abstract, [0045], [0069]). Schneider does not provide any embodiments in which serration of the plaque is performed without any subsequent compression or dilation of the plaque, i.e. widening or unblocking of the narrowed artery, therefore the device disclosed by Schneider is used within an angioplasty procedure. 
Appellant further argues that the examiner did not allege that the ordinary skilled artisan would have been motivated to use any of Schneider’s pre-angioplasty delivery devices to perform angioplasty (pg. 18 of brief). As stated above, angioplasty is defined within the dictionary as surgical repair or unblocking of a blood vessel which often includes an endovascular procedure used to widen narrowed or obstructed arteries of veins. The device of Schneider is used during an angioplasty procedure since it is disclosed that the device may include dilation of the plaque or is followed by standard balloon angioplasty to dilate the plaque (e.g. subsequent balloon angioplasty, abstract, para. [0013], [0033], [0035], [0053], [0067]; dilate arterial sufficient to obtain compression of the plaque abstract, [0045], [0069]), therefore the device is used during an angioplasty procedure. As stated within the rejection (p. 3), it was known within the art at the time of the invention to provide ablation elements within angioplasty devices, i.e. devices used to unblock a blood vessel, to apply energy to clogged or restricted arterial sites via tissue ablation to address potential tissue growth at the site of the angioplasty reducing the likelihood of restenosis as evidence by Ormsby (e.g. ablation device provided on distal portion of apparatus, abstract, para. [0006]-[0008], [0010], [0028], [0030], [0034], [0036]). Therefore, one having ordinary skill in the art would have been motivated to provide the ablation element of Edwards to the device of Schneider, which is disclosed as being used during an angioplasty procedure, in order to yield the predictable result of providing ablation energy to the tissue to reduce restenosis due to tissue growth at the site of treatment. Appellant appears to allege that the device of Schneider of serrating the plaque could be used as a stand-alone procedure which simply serrates the plaque without any subsequent compression or dilation of the plaque, however that is not what is disclosed since Schneider explicitly discloses that dilation is performed once the plaque has been serrated (e.g. device may include dilation of the plaque or is followed by standard balloon angioplasty to dilate the plaque, subsequent balloon angioplasty, abstract, para. [0013], [0033], [0035], [0053], [0067]; dilate arterial sufficient to obtain compression of the plaque abstract, [0045], [0069]). Schneider does not provide any embodiments in which serration of the plaque is performed without any subsequent compression or dilation of the plaque, i.e. widening or unblocking of the narrowed artery. 

2. The Ordinarily Skilled Artisan Would Not Have Been Motivated to Enable Schneider’s Spikes for Ablation as Taught by Edwards Because Schneider’s Teaches Avoiding Injury to Arterial Tissue (p. 18 of brief). 
Appellant argues that modifying Schneider with the teachings of Edwards to enable the spikes for ablation includes an implicit allegation that the spikes must pierce the arterial tissue (p. 18 of brief), the examiner respectfully disagrees. There is no requirement within the claims for the at least one ablation needle to pierce the tissue. Appellant is speculating that piercing of the arterial tissue is a required feature when performing ablation. The claims require “at least one lumen-less ablation needle affixed directly to an outer surface of the balloon member… wherein the at least one ablation needle has a treatment portion deployed outside the distal tip section via the at least one opening when the balloon member is inflated and that is nested in the at least one opening when the balloon member is deflated.” As stated within the rejection, Schneider discloses at least one lumen-less needle affixed directly to an outer surface of the balloon member (e.g. spikes 53); a fluid tubing extending through at least the catheter body and the distal tip section (e.g. inflated through inlet tube, para. [0044], [0053]-[0056]), the fluid tubing adapted to pass fluid in and out of the balloon member (e.g. inflated through inlet tube, para. [0044], [0053]-[0056]), wherein the at least one needle has a treatment portion deployed outside the distal tip section via the at least one opening when the balloon member is inflated and the at least one needle is retracted in the distal tip section when the balloon member is deflated (e.g. spike passes though spike holes, para. [0054]). Edwards discloses at least one lumen-less ablation needle affixed directly to an outer surface of the balloon member (e.g. probe needle 14, Figs. 22-24) for providing ablation to the tissue site (e.g. para. [0134]). It was known within the art at the time of the invention to provide ablation elements within angioplasty devices to apply energy to clogged or restricted arterial sites via tissue ablation to address potential tissue growth at the site of the angioplasty reducing the likelihood of restenosis as evidence by Ormsby (e.g. ablation device provided on distal portion of apparatus, abstract, para. [0006]-[0008], [0010], [0028], [0030], [0034], [0036]). Utilizing the combined teachings, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the catheter of Schneider with the teachings of Edwards to include providing at least one ablation needle within a portion of the distal tip section in order to yield the predictable result of providing ablation energy to the tissue to reduce restenosis due to tissue growth at the site of treatment. Further, as stated within the rejection (pg. 3-4), it was known within the art at the time of the invention to provide ablation elements within angioplasty devices, i.e. devices used to unblock a blood vessel, to apply energy to clogged or restricted arterial sites via tissue ablation to address potential tissue growth at the site of the angioplasty reducing the likelihood of restenosis as evidence by Ormsby (e.g. ablation device provided on distal portion of apparatus, abstract, para. [0006]-[0008], [0010], [0028], [0030], [0034], [0036]), there is no requirement when utilizing ablation within an angioplasty procedure to pierce completely through the plaque to the arterial tissue, therefore it is only speculation by the appellant that piercing of the arterial tissue is required. 

3. The Ordinarily Skilled Artisan Would Not Have Been Motivated to Enable Schneider’s Spikes for Ablation as Taught by Edwards Because the Modification Would Render Schneider’s Delivery Device Inoperable for Its Intended Use of Serrating Plaque (p. 20 of brief). 
Appellant argues that modifying Schneider with the teachings of Edwards would require an implicit allegation that the delivery device ablate tissue by piercing the arterial tissue with the spikes, therefore Schneider must also be able to pierce through any arterial plaque disposed on the arterial wall (pg. 20 of brief), the examiner respectfully disagrees. There is no requirement within the claims for the at least one ablation needle to pierce the tissue. Appellant is speculating that piercing of the arterial tissue is a required feature when performing ablation. The claims require “at least one lumen-less ablation needle affixed directly to an outer surface of the balloon member… wherein the at least one ablation needle has a treatment portion deployed outside the distal tip section via the at least one opening when the balloon member is inflated and that is nested in the at least one opening when the balloon member is deflated.” As stated within the rejection, Schneider discloses at least one lumen-less needle affixed directly to an outer surface of the balloon member (e.g. spikes 53); a fluid tubing extending through at least the catheter body and the distal tip section (e.g. inflated through inlet tube, para. [0044], [0053]-[0056]), the fluid tubing adapted to pass fluid in and out of the balloon member (e.g. inflated through inlet tube, para. [0044], [0053]-[0056]), wherein the at least one needle has a treatment portion deployed outside the distal tip section via the at least one opening when the balloon member is inflated and the at least one needle is retracted in the distal tip section when the balloon member is deflated (e.g. spike passes though spike holes, para. [0054]). Edwards discloses at least one lumen-less ablation needle affixed directly to an outer surface of the balloon member (e.g. probe needle 14, Figs. 22-24) for providing ablation to the tissue site (e.g. para. [0134]). It was known within the art at the time of the invention to provide ablation elements within angioplasty devices to apply energy to clogged or restricted arterial sites via tissue ablation to address potential tissue growth at the site of the angioplasty reducing the likelihood of restenosis as evidence by Ormsby (e.g. ablation device provided on distal portion of apparatus, abstract, para. [0006]-[0008], [0010], [0028], [0030], [0034], [0036]). Utilizing the combined teachings, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the catheter of Schneider with the teachings of Edwards to include providing at least one ablation needle within a portion of the distal tip section in order to yield the predictable result of providing ablation energy to the tissue to reduce restenosis due to tissue growth at the site of treatment. Further, as stated within the rejection (pg. 3-4), it was known within the art at the time of the invention to provide ablation elements within angioplasty devices, i.e. devices used to unblock a blood vessel, to apply energy to clogged or restricted arterial sites via tissue ablation to address potential tissue growth at the site of the angioplasty reducing the likelihood of restenosis as evidence by Ormsby (e.g. ablation device provided on distal portion of apparatus, abstract, para. [0006]-[0008], [0010], [0028], [0030], [0034], [0036]), there is no requirement when utilizing ablation within an angioplasty procedure to pierce completely through the plaque to the arterial tissue, therefore it is only speculation by the appellant that piercing of the arterial tissue is required. 
Appellant argues that modifying Schneider with the teachings of Edwards would render Schneider’s delivery device inoperable for its intended use of serrating plaque (p. 24 of brief), the examiner respectfully disagrees. Appellant provides several speculations regarding the robustness of the design of Schneider’s polymer spikes and that modifying Schneider with Edwards to include at least one ablation element would somehow hinder the alleged robust design of the polymer spikes to serrate arterial plaque (p. 24 of brief). There is no mention within Schneider regarding the speculated robust design or that the spikes must be a polymer material and shaped as disclosed within Fig. 1A in order to maintain a “robust” design that is able to serrate plaque as alleged by appellant. Schneider even mentions that other shapes and any suitable materials can be used to construct the spikes including pliable metal, metal and Nitinol (e.g. pliable metal, metal and Nitinol, para. [0046]-[0047], [0055], [0060]).  
Appellant further alleges that the modification of Schneider with Edwards would cause the spikes to likely dislodge into the balloon due to the reaction forces from the plaque (p. 25 of brief), the examiner respectfully disagrees. Appellant speculates that the spikes would become dislodged but has provided no evidence within Schneider or Edwards that the needles become dislodged from the balloon during use. Neither Schneider (e.g. Fig. 5B) nor Edwards (e.g. Figs. 22-23) disclose that the needle(s) become dislodged during delivery or during use when encountering a force due to plaque or tissue at the treatment site. Further, there are no limitations within the claims regarding applying a force with the at least one ablation needle. The claims require “at least one lumen-less ablation needle affixed directly to an outer surface of the balloon member… wherein the at least one ablation needle has a treatment portion deployed outside the distal tip section via the at least one opening when the balloon member is inflated and that is nested in the at least one opening when the balloon member is deflated.” As stated within the rejection, Schneider discloses at least one lumen-less needle affixed directly to an outer surface of the balloon member (e.g. spikes 53); a fluid tubing extending through at least the catheter body and the distal tip section (e.g. inflated through inlet tube, para. [0044], [0053]-[0056]), the fluid tubing adapted to pass fluid in and out of the balloon member (e.g. inflated through inlet tube, para. [0044], [0053]-[0056]), wherein the at least one needle has a treatment portion deployed outside the distal tip section via the at least one opening when the balloon member is inflated and the at least one needle is retracted in the distal tip section when the balloon member is deflated (e.g. spike passes though spike holes, para. [0054]). Edwards discloses at least one lumen-less ablation needle affixed directly to an outer surface of the balloon member (e.g. probe needle 14, Figs. 22-24) for providing ablation to the tissue site (e.g. para. [0134]). It was known within the art at the time of the invention to provide ablation elements within angioplasty devices to apply energy to clogged or restricted arterial sites via tissue ablation to address potential tissue growth at the site of the angioplasty reducing the likelihood of restenosis as evidence by Ormsby (e.g. ablation device provided on distal portion of apparatus, abstract, para. [0006]-[0008], [0010], [0028], [0030], [0034], [0036]). Utilizing the combined teachings, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the catheter of Schneider with the teachings of Edwards to include providing at least one ablation needle within a portion of the distal tip section in order to yield the predictable result of providing ablation energy to the tissue to reduce restenosis due to tissue growth at the site of treatment. There is no evidence that modifying Schneider with Edwards to provide at least one ablation needle would render the device unsatisfactory for its intended purpose since the needle(s) of Edwards provide a needle-like shape similar to the spikes shown within Schneider which would still allow the device of Schneider to serrate plaque. 

4. The Ordinarily Skilled Artisan Would Not Have Been Motivated by the Advantages Alleged to be Achieved from the Propose Nesting Modification Because the Proposed Nesting Modification Cannot Achieve Those Advantages (p. 25 of brief). 
Appellant alleges that the spikes would become un-nested from spike holes during use of the modified delivery device (p. 26 of brief), the examiner respectfully disagrees. Appellant provides two speculative examples (p. 27-28 of brief) that the spikes would become un-nested without providing evidence that such is the case. Edwards discloses at least one lumen-less ablation needle affixed directly to an outer surface of the balloon member (e.g. probe needle 14, Figs. 22-24) for providing ablation to the tissue site (e.g. para. [0134]). Edwards further discloses the ablation needles being nested in one of the plurality of openings when the balloon member is deflated (e.g. probe needle nested within opening, Figs. 22-23). The needle(s) remains nested and maintains alignment throughout the delivery process (e.g. Figs. 22-23), there is no disclosure that the needles nested within the openings would become un-nested during delivery. Utilizing the combined teachings, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the catheter of Schneider with the teachings of Edwards to include a design that nest at least one ablation needle within the opening in order to yield the predictable result of an alternative placement of the at least one needle that maintains alignment of the needle with the opening during deflation and allows quicker retrieval of the needle once inflated while still allowing proper positioning of the device without snagging the vessel wall before placement. 
Appellant argues that “quicker retrieval” would not result (p. 29 of the brief), the examiner respectfully disagrees. Utilizing the combined teachings, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the catheter of Schneider with the teachings of Edwards to include a design that nest at least one ablation needle within the opening similar to what is shown within Fig. 22 of Edwards which would place needles “spikes” of Schneider within the openings shown within Fig. 5B which would place the needles closer to the plaque that is to be serrated. It would have been obvious to one of ordinary skill in the art that since the needles are nested within the openings and are closer to the plaque it would require less distance for the needle “spike” to travel before encountering plaque at the treatment site which would result in a quicker retrieval of the needles from the deflated position since the distance between the needles “spikes” and the treatment area that includes the plaque has been shortened. 
Appellant argues that “still allowing proper positioning of the device without snagging the vessel wall before placement” concerns disadvantages not advantages to be achieved from the modification (pg. 29 of brief). As stated within the rejection, the motivation to combine includes that “it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the catheter of Schneider with the teachings of Edwards to include a design that nest at least one ablation needle within the opening in order to yield the predictable result of an alternative placement of the at least one needle that maintains alignment of the needle with the opening during deflation and allows quicker retrieval of the needle once inflated while still allowing proper positioning of the device without snagging the vessel wall before placement”, the advantages are a design that allows for quicker retrieval of the needle while still maintaining alignment of the needles with the openings without any snagging                                                                                                                                                                                                  of the needle with the vessel as shown within Edwards (Fig. 22).  

5. The Proposed Nesting Modification to Schneider’s Delivery Device Would Render It Unsatisfactory for its Intended Use (p. 30 of brief). 
Appellant argues that modifying Schneider with the teachings of Edwards would render Schneider’s delivery device unsatisfactory for its intended use of serrating plaque (p. 30 of brief), the examiner respectfully disagrees. Appellant provides several speculative examples regarding how the needles would become misaligned and unable to serrate the plaque (p. 31-33), however such examples are just speculation as both Schneider (Figs. 5B) and Edwards (e.g. Fig. 22-23) maintain alignment of the needles throughout the delivery process and provide the ability for the needles to penetrate once deployed. There is no evidence that modifying Schneider with Edwards would impair the ability of the needles “spikes” to penetrate allowing serration of plaque. There is no evidence that modifying Schneider with Edwards to provide at least one ablation needle would render the device unsatisfactory for its intended purpose since the needle(s) of Edwards provide a needle-like shape similar to the spikes shown within Schneider which would still allow the device of Schneider to serrate plaque.

6. The Ordinarily Skilled Artisan Would Not Have Been Motivated to Modify Schneider’s Delivery Device to Nest the Spikes as Taught by Edwards Because Schneider’s Apparatus Already Alone Provides the Advantages of Any Such Modification (p. 34 of brief). 
Appellant argues that modifying Schneider with the teachings of Edwards would not have been obvious since the alleged advantages are already achieved by Schneider’s delivery device (p. 34 of brief), the examiner respectfully disagrees. Appellant argues that the proposed advantage is to maintain alignment (p.36 of brief), however, the motivation to combine the references includes more than just maintaining alignment. MPEP §2143.01 states that “A ‘motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill.’”  As stated within the rejection (p. 4 of the rejection), the motivation to combine includes that “it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the catheter of Schneider with the teachings of Edwards to include a design that nest at least one ablation needle within the opening in order to yield the predictable result of an alternative placement of the at least one needle that maintains alignment of the needle with the opening during deflation and allows quicker retrieval of the needle once inflated while still allowing proper positioning of the device without snagging the vessel wall before placement”, the advantages are a design that allows for quicker retrieval of the needle while still maintaining alignment of the needles with the openings without any snagging of the needle with the vessel.
Appellant further argues that providing the deflated needles as disclosed by Schneider Fig. 5B would be less likely to snag tissue (p. 37 of brief). As stated above, the motivation to combine includes that “it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the catheter of Schneider with the teachings of Edwards to include a design that nest at least one ablation needle within the opening in order to yield the predictable result of an alternative placement of the at least one needle that maintains alignment of the needle with the opening during deflation and allows quicker retrieval of the needle once inflated while still allowing proper positioning of the device without snagging the vessel wall before placement”, the advantages are a design that allows for quicker retrieval of the needle while still maintaining alignment of the needles with the openings without any snagging of the needle with the vessel. Further, MPEP §2143.01(I) states that the disclosure of a desirable alternative does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention. Therefore, while other alternatives for placement of the needles may be disclosed it does not negate embodiments in which the needles are nested within the openings as disclosed within Edwards (e.g. Fig. 22). Therefore, as stated within the rejection, the motivation to combine includes that “it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the catheter of Schneider with the teachings of Edwards to include a design that nest at least one ablation needle within the opening in order to yield the predictable result of an alternative placement of the at least one needle that maintains alignment of the needle with the opening during deflation and allows quicker retrieval of the needle once inflated while still allowing proper positioning of the device without snagging the vessel wall before placement”, the advantages are a design that allows for quicker retrieval of the needle while still maintaining alignment of the needles with the openings without any snagging of the needle with the vessel as shown within Edwards (Fig. 22).  

7. The Examiner Has Not Established Prima-Facie Obviousness under a Predictable-Results Rationale (p. 37 of brief). 
Appellant argues that the examiner did not explicitly set forth the articulations required by MPEP 2143(I)(A) (p. 38 of brief) but provides not further arguments, the examiner believes these arguments to be fully addressed in sections 1-6 above.
Appellant argues that the proposed modifications would not have worked for their intended purposes and reiterates arguments presented within sections I-6 above (p. 38-40 of brief), the examiner believes these arguments to be fully addressed in sections 1-6 above. 
Appellant argues that the examiner has failed to predict that the purported improvement of maintaining alignment and quicker retrieval would not actually occur undermines any finding of predictability since the modification of Schneider with Edwards would impart inoperability to Schneider (p. 40 of brief), the examiner believes these arguments to be fully addressed in sections 1-6 above.
No separate arguments are presented for any dependent claims, therefore the examiner believes the dependent claims to be fully addressed within the arguments made above. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JENNIFER L GHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        

Conferees:

 


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.